Title: From George Washington to Major General William Heath, 7 December 1776
From: Washington, George
To: Heath, William



Sir
Trenton December 7. 1776

You are upon Receipt of this to cross the North River with the Troops under your Command in the Continental Service to wit Parsons’s Brigade & move on so as to give all possible Protection to the Country & Vigour to the Cause. If you could move on towards Morris Town in New Jersey it would be best, as by this Means a Junction may

be made if necessary & at all Events such a Movement would attract Attention. I am in Haste Your Obed. Hbble Serv.

Go: Washington

